—In a proceeding pursuant to Business Corporation Law article 11 for judicial dissolution of four corporations, the appeal is from an order of the Supreme Court, Queens County (Kitzes, J.), dated September 23, 2002, which granted the petitioners’ motion for leave to discontinue the proceeding and denied the cross motion of Astoria Sports Complex, Inc., Astoria Indoor Batting Range Co., Inc., Astoria Ice, Inc., and Steinway Indoor Paddleball Center, Inc., to stay the proceeding pending judicial determination of the fair value of the corporate shares.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly exercised its discretion in granting the motion for leave to discontinue the proceeding (see CPLR 3217 [b]; Business Corporation Law § 1116; Mathias v Daily News, 301 AD2d 503 [2003]; compare Matter of Hung Yuk Ong, 299 AD2d 173 [2002]; Matter of Musilli, 134 AD2d 15 [1987]).
The appellants’ remaining contentions are without merit. Prudenti, P.J., Altman, Luciano and Adams, JJ., concur.